Citation Nr: 1533280	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  14-06 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS).

2.  Whether the June 16, 1970, January 23, 1992, and December 24, 1993 rating decisions contained clear and unmistakable error (CUE) in failing to establish service connection for tinnitus.

3.   Whether the December 24, 1993 rating decision contained clear and unmistakable error (CUE) in failing to establish service connection for MS.

4.  Entitlement to an effective date earlier than February 1, 2011 for the granting of service connection for tinnitus.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Esq.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2013; a statement of the case was issued in January 2014; and a substantive appeal was received in February 2014.   

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On July 24, 2014, prior to the promulgation of a decision, the Board received notification from the appellant, that a withdrawal of the issue of entitlement to service connection for multiple sclerosis was requested.

2.  The June 16, 1970, January 23, 1992, and December 24, 1993 rating decisions were consistent with and reasonably supported by the evidence then of record, and the existing legal authority, and they did not contain undebatable error that would have manifestly changed the outcome of that determination.

3.  The December 24, 1993 rating decision was consistent with and reasonably supported by the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome of that determination.

4.  The Veteran did not file a claim, either formal or informal, for service connection for tinnitus, prior to February 1, 2011.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for multiple sclerosis by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2014).

2.  There was no clear and unmistakable error in the June 16, 1970, January 23, 1992, and December 24, 1993 rating decisions for not adjudicating the issue of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2014).

3.  There was no clear and unmistakable error in the December 24, 1993 rating decision for not adjudicating the issue of entitlement to service connection for MS.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2014).

4.  The criteria for assignment of an effective date earlier than February 1, 2011, for the grant of service connection for tinnitus, have not been met. 38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.400 (2014)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a June 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's CUE claims and earlier effective date claim arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The duties to notify and to assist have been met.  

Service Connection -- Multiple Sclerosis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, in a July 2014 correspondence, stated that he was withdrawing his appeal on the issue of entitlement to service connection for multiple sclerosis.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.

CUE

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43. 

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The United States Court of Appeals for Veterans Claims has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14.

Tinnitus

The Veteran contends that in failing to grant service connection for tinnitus, the RO committed CUE in its rating decisions of June 16, 1970, January 23, 1992, and December 24, 1993.  

In January 1969, the Veteran filed a claim for hearing loss.  There was no mention of tinnitus in the claim.  Likewise, there was no mention of tinnitus in the May 1970 VA examination report.  

The RO issued a June 1970 rating decision in which it granted service connection for hearing loss.  It did not adjudicate the issue of entitlement to service connection for tinnitus (inasmuch as it had not been raised either by the Veteran or the record).  

In November 1991, the Veteran filed a claim for an increased rating for hearing loss.  Once again, there was no mention of tinnitus.  

A December 1991 VA examination report reflects that the Veteran reported rare, mild to moderate, tinnitus.  He stated that it was more severe; but it has become less frequent.  He stated that it began in 1966.  

The RO issued a January 1992 rating decision in which it denied an increased rating for hearing loss.  It did not adjudicate the issue of entitlement to service connection for tinnitus, inasmuch as it had not been raised by the Veteran.  The Veteran appealed the denial of an increased rating for hearing loss.  He failed to mention tinnitus during the appeals process.    

The Board remanded the issue of entitlement to an increased rating for hearing loss in May 1993.  The Veteran underwent a VA examination in September 1993.  He was questioned about tinnitus.  He reported that it began in 1967 after being blown over by a B-52.

The RO issued a December 1993 rating decision in which it denied an increased rating for hearing loss.  It did not adjudicate the issue of entitlement to service connection for tinnitus (inasmuch as the Veteran still had not raised it).  

Likewise, in July 1994, the Board denied the Veteran's claim for an increased rating for hearing loss.  The Board did not adjudicate the issue of entitlement to service connection for tinnitus (inasmuch as the Veteran still had not raised it).  

In February 2011, the Veteran filed a claim for an increased rating for hearing loss.  He did not make any mention of tinnitus.  He underwent VA audiologic examinations in March 2011 and April 2012.  There was no mention of tinnitus except that the March 2011 VA examiner noted that there was no claim for it.  

The RO issued an April 2012 rating decision in which it denied an increased rating for hearing loss.  The RO did not adjudicate the issue of entitlement to service connection for tinnitus (inasmuch as the Veteran still had not raised it).  

The Veteran underwent a VA audiologic examination in July 2013 and the examiner opined that it was at least as likely as not that the Veteran's tinnitus was due to service.  The RO issued a September 2013 rating decision in which it granted service connection for tinnitus effective November 10, 2012 (the date the RO received a correspondence from the Veteran's representative in which entitlement to service connection for tinnitus was raised).

The RO then issued a January 2014 rating decision in which it granted an earlier effective date (of February 1, 2011) for the grant of service connection for tinnitus.  The new effective date represents the date of receipt of the Veteran's most recent claim for hearing loss.  

Analysis

The Veteran contends, in essence, that his original claim for hearing loss, filed in November 1969, included a claim for tinnitus (See July 2014 Argument).  Therefore, he believes that the RO's failure to adjudicate the claim for tinnitus in the June 1970 rating decision was clear and unmistakable error (CUE).  The Veteran's attorney argued that included with the Veteran's hearing loss claim was a list of service treatment records, and that those service treatment records reflect ringing in the Veteran's ears.  The Board notes that the service treatment records do reflect ringing in the ears in 1966.  

The Veteran also argues that he mentioned ringing in the ears when examined by VA in December 1991 and September 1993, and that the VA examination reports should have been construed as inferred claims.  He argued that the RO's failure to develop and adjudicate the issue at the time of the January 1992 and December 1993 rating decisions was CUE.  

With respect to the arguments presented by the Veteran and his attorney, neither has asserted a valid claim of CUE.  Neither argument suggests or otherwise alleges that the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  As to the Veteran's contentions that his original claim in 1969 was for tinnitus as well as hearing loss, the historical record clear and unmistakably showed that he filed a claim for "hearing loss."  Nowhere on the Veteran's original application for VA compensation benefits in 1969 (nor in any of the subsequent claims for increased ratings for hearing loss), did he ever mention tinnitus or ringing in his ears. 

Similarly, with respect to the attorney's argument that the Veteran's reported history of ringing in his ears at VA examinations in 1991 and 1993, should have been accepted as an inferred claim for tinnitus, there is no legal support for such assertion.  There was no provision of law which states that a VA examination report's findings would amount to an original claim of service connection.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  In this regard, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's 2012 claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b) and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for residuals of a head injury was filed earlier than February 2, 2011. 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).  Thus, the RO's "failure" to adjudicate a tinnitus claim was not contrary to any laws of regulations then in effect.  

Multiple sclerosis (MS)

The Veteran has argued that the RO, in its December 24, 1993 rating decision, committed CUE when it "denied service connection for MS."  (See July 2014 correspondence).  The Board notes that as was the case with tinnitus, the RO did not deny service connection for MS.  The RO did not adjudicate the issue at all.  

In September 1991, the Veteran filed a claim for pension.  Under "Nature of Sickness, Disease or Injuries for which this claim is made and date each began," the Veteran stated "Multiple Sclerosis 1986."  When asked if he received any treatment during service, he stated "N/A."  

Evidence of record at the time of the December 1993 rating decision included an August 1991 treatment report from Good Shepherd Medical Center, in which the examiner found the Veteran's diagnosis to be consistent with MS.  Treatment reports from Dr. E.P. (dated September 1988 to August 1989) also reflect an impression of MS.  

A December 1991 treatment report from the Neurology Group of Central Florida reflects that the Veteran reported that in 1976, he began to experience numbness in his right upper extremity with a tendency to drop things in his right hand.  He reported that in 1983, he was seen by an MS specialist (Dr. W.S.) at the University of Miami School of Medicine, and a diagnosis of MS was made.  

The Veteran underwent a VA examination in December 1991, and he was noted to have been diagnosed with MS in 1983.

A January 1992 treatment report from Dr. W.S. of the University of Miami School of Medicine reflects that the Veteran was seen in an MS screening clinic for the first time in June 1986.  The Veteran was convinced that he had MS and he gave a history of numbness in his hands and feet beginning in 1977.  

Analysis

The Veteran argues that MS is presumptively service connected when it manifests itself to a compensable degree within seven years of service.  Consequently, service connection was warranted for MS if it was manifest to a compensable degree by November 1976.  

The Veteran argues that "the original treatment reports from the MS clinic show that [the Veteran] reported a history of symptoms in 1976."  Consequently, he argues that "the evidence of record in 1993 supports a finding that [the Veteran] carried a diagnosis of multiple sclerosis, and that his symptoms manifest to a degree of at least 10% prior to November 4, 1976."

The Board notes that the Veteran did not report of history of symptoms in 1976.  Instead, he reported (in the late 1980s and early 1990s) that his symptoms began in 1976.  In 1976, he was not reporting anything at all.  There are no medical records reflecting MS symptoms within 7 years of the Veteran's discharge from service.  Consequently, there is no medical evidence that the Veteran's MS symptoms manifested to a compensable degree within seven years of service.  

In its December 1993 rating decision, the RO could have granted service connection for MS based on the diagnosis at the time and the Veteran's lay statements regarding the onset of symptoms.  However, it did not commit CUE in not granting service connection based on that limited amount of evidence.  

The correct facts, as they were known at the time, were before the adjudicator.  The adjudicator impliedly found that in the absence of medical evidence reflecting MS symptoms manifested to a compensable degree within seven years of service, that service connection was not warranted.  Even if this were to constitute error on the part of the RO, the error cannot be said to have been "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Consequently, the Board finds no CUE in the December 24, 1993 rating decision in not granting service connection for MS.  

Earlier Effective Dates

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in a current disability was incurred in active service, or if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Service connection may be granted for a disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes.

As the Board has already noted above, neither the Veteran's hearing loss claims nor the VA examination reports documenting tinnitus are sufficient to constitute a claim (either formal or informal).  There is no evidence that the Board can construe as either a formal or informal claim within one year of separation from service.

As noted above, the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  In the absence of any claim received within one year after separation from service, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  

Consequently, the Board cannot find any justification for the effective date of service connection to pre-date February 1, 2011.


ORDER

The issue of entitlement to service connection for multiple sclerosis is dismissed.

The June 16, 1970, January 23, 1992, and December 24, 1993 rating decisions that did not grant service connection for tinnitus were not clearly and unmistakably erroneous and the appeal is denied.

The December 24, 1993 rating decision that did not grant service connection for MS was not clearly and unmistakably erroneous and the appeal is denied.


Entitlement to an effective date earlier than February 1, 2011 for the grant of service connection for tinnitus is denied.


REMAND

In its September 2013 rating decision, the RO denied the Veteran's claim for a TDIU on the basis of VA examinations in which the examiners found that the Veteran's tinnitus and pilonidal sinus scar did not preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  The RO noted that the Veteran's hearing loss and PTSD could not be examined because they were on appeal.  

The Board notes that a September 2011 VA examination report reflects that the Veteran was having difficulty gaining employment due to mood symptoms.  Additionally, the Board notes that the Veteran's service connected PTSD has increased in severity (thus warranting an increased rating which was granted in a January 2014 rating decision).

The Board finds that a VA examination is warranted in order to determine if the Veteran's service connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine whether the service connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in connection with the examination.  

Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the service connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  

The examiner should provide reasons for this opinion.  He is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


